Title: To George Washington from James Madison, 18 June 1788
From: Madison, James
To: Washington, George



Dear Sir
Richmond June 18. 88.

No question direct or indirect has yet been taken, by which the state of parties could be determined. of course each is left to enjoy the hopes resulting from its own partial calculations. It is probable the majority on either side will not exceed more than 3, 4, 5 or 6. I indulge a belief that at this time the friends of the Constitution have the advantage in point of number. Great moderation as yet marks our proceedings. Whether it be the effect of temper, or of the equality of forces & the uncertainty of victory, will be seen by the event. We are at present on the Executive Department. Mr H——y has not made a very opposition to it though it was looked for. He may however still mean to make one; or he may lay by for an exertion agst the Judiciary. I find myself not yet restored & extremely feeble. With very affet. regards I remain Yrs

Js Madison Jr

